               Case 1:15-cv-05273-KMW-SLC Document 468 Filed 12/06/19 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                          JONATHAN PINES
Corporation Counsel                             100 CHURCH STREET                                    Tel.: (212) 356-2082
                                                NEW YORK, NY 10007                                    Fax: (212) 356-8760
                                                                                                   (correspondence only)
                                                                                               email: jpines@law.nyc.gov



                                                                     December 6, 2019



        By ECF and Fax (212-805-0426)

        Honorable Laura Taylor Swain
        United States District Judge
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl Street
        New York, New York 10007


                       Re:    Elisa W. v. The City of New York, et al.
                              15 CV 5273 (LTS) (SLC)

        Dear Judge Swain:


                        On behalf of the parties in the above-referenced action, and in accordance with
        Paragraph A.1.f. of Your Honor’s Individual Practices (“Para. A.1.f.”), I write to request an
        adjournment in the filing schedule for opposition and reply papers relating to Plaintiffs’ pending
        Motion for Class Certification, dated July 31, 2019 (Dkt. Nos. 439-442). Shortly after the filing
        of Plaintiffs’ motion, the parties submitted a letter dated August, 5, 2019 (Dkt. No. 445), jointly
        requesting an extension of the briefing schedule for remaining submissions so that the deadline
        for Defendants’ opposition papers be extended from October 31, 2019, to December 12, 2019;
        and for Plaintiffs’ reply papers, from December 20, 2019, to January 31, 2020. Your Honor
        approved the request by a memo endorsement of the August 5th letter request on the same date
        (Dkt. No. 446).

                        The reason for the first adjournment request was to permit the parties to explore
        the possibility of settlement. Because settlement discussions are still ongoing and because of the
        potentially avoidable expense of opposing Plaintiffs’ motion – particularly, the retention of
        experts to counter Plaintiffs’ experts, and potentially considerable expert discovery including
        depositions, the parties have not pursued a dual-track litigation and settlement discussion
        strategy. As a result, the parties respectfully request an additional four-month extension in the
     Case 1:15-cv-05273-KMW-SLC Document 468 Filed 12/06/19 Page 2 of 2




briefing schedule, so that Defendants’ opposition to the motion would be due April 13, 2020, and
Plaintiffs’ reply on May 29, 2020.

               Consistent with Para. A.1.f, Defendants have conferred with Plaintiffs about this
proposal, and they agree to the requested four-month extension in the briefing schedule.

              On behalf of the parties, I thank Your Honor for your consideration of this
request.



                                                           Very truly yours,



                                                           Jonathan Pines
                                                           Assistant Corporation Counsel

Copies to All Counsel by ECF




                                               2
